Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 10-17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Brennan et al. (US 2018/0127027) in view of Kashef et al. (US 2015/0382198).
Regarding claim 1, Brennan teaches a method for operating a commercial shipping asset (see system in Fig. 1-4 and 9-10) comprising:
entering one of a docking and an undocking mode of operations using a vehicle controller (paragraph 36 refers to the system as a guidance system for controller the tractor-trailer) of a commercial shipping asset (Fig. 1, tractor-trailer 100);
identifying at least one trusted video source remote from the commercial shipping asset (while Brennan teaches connecting to a remote camera in paragraph 36, does not explicitly recite the manner in which it identifies the at least one trusted video source);
determining a distance between the commercial shipping asset and at least one object based at least in part on an image analysis of a video feed from the trusted video source (paragraphs 42-43 teaches wherein the x-axis distance between the tractor-trailer and the origin, i.e. dock, is calculated, using the calculated pose (see Figs. 7A-7C)); and 
responding to the determined distance by providing at least one of a warning to an operator of the commercial shipping asset and adjusting an automated or semi-automated operation of the commercial shipping asset (paragraphs 31 and 54-55 teaches wherein the tractor-trailer’s pose (see Figs. 7A-7C) is used to send warnings to the vehicle. As discussed above, paragraphs 42-43 teaches wherein the x-axis distance between the tractor-trailer and the origin, i.e. dock, is calculated, using the calculated pose (see Figs. 7A-7C)).
While Brennan teaches the ability to connect to a remote video camera from the tractor trailer (paragraph 36), it fails to explicitly teach the manner of, but Kashef teaches the claimed: by receiving a master asset identifier from at least one video source (paragraph 50-51 teaches receiving “information identifying the target device 120. Such information may include, but is not limited to, a device identifier (e.g. a unique device identifier”), accessing a dynamic information discovery protocol, identifying the at least one video source within the dynamic information discovery protocol using the master asset identifier (paragraphs 51-52 teaches wherein using the identifying data sent from the target device 120 to the source device is used to identify the target device. The identifying data is sent via a discovery message), and determining that the at least one video source is at least one trusted video source in response to identifying the at least one video source in the dynamic information discovery protocol (paragraphs 51-52 teaches wherein using the information sent from the target device 120 to the source device 110, the target device’s attributes and capabilities are determined during the discovery phase (transmitted in the discovery message). When determined to be connected and usable for its intended capabilities, the source device 110 transmits configuration data to the target device 120. The determination that it is trustworthy is made in the authentication process discussed in paragraph 62).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kashef into the system of Brennan such that Brennan utilizes the ability to verify the identify and determining that a camera is trusted because such an incorporation allows for the benefit of automatically establishing communication between connected devices (Kashef: paragraphs 10-12).
Regarding claim 5, Brennan teaches the claimed wherein determining the distance between the commercial shipping asset and the at least one object includes determining a shortest distance between the commercial shipping asset and the at least one object (paragraphs 42-43 teaches wherein the x-axis distance between the tractor-trailer and the origin, i.e. dock, is calculated, using the calculated pose (see Figs. 7A-7C)).
Regarding claim 6, Brennan teaches the claimed wherein determining the distance between the commercial shipping asset and the at least one object includes determining the distance between the object and the commercial shipping asset along an entire edge of the commercial shipping asset (paragraphs 42-43 teaches wherein the x-axis distance between the tractor-trailer and the origin, i.e. dock, is calculated, using the calculated pose (see Figs. 7A-7C). Uses x-axis distance to the along the entire rear edge of the tractor trailer). 
Regarding claim 7, Brennan teaches the claimed further comprising identifying at least one object in the video feed from the trusted video source using an image analysis tool (paragraphs 42-43 teaches image analysis).
Regarding claim 10, Brennan teaches the claimed wherein responding to the determined distance comprises providing at least one of an auditory and a visual warning to an operator of the commercial vehicle asset when the determined distance is below a threshold distance (paragraphs 31 and 54-55 teaches wherein the tractor-trailer’s pose (see Figs. 7A-7C) is used to send warnings to the vehicle).
Regarding claim 11, Brennan teaches the claimed wherein responding to the determined distance comprises automatically adjusting the at least one of the automated or semi-automated operation of the commercial shipping asset (paragraphs 31 and 54-55 teaches wherein the tractor-trailer’s pose (see Figs. 7A-7C) is used to number information/commands to the vehicle including commands for a driver, a semi-autonomous driver assistance system, or to a completely autonomous driving system).
Regarding claim 12, Brennan teaches the claimed wherein determining the distance between the commercial shipping asset and the at least one object based at least in part on the image analysis of the video feed from the trusted video source is performed on one of the remote video source, the commercial shipping asset, and a remote processor communicatively coupled to the commercial shipping asset (paragraphs 31 and 54-55 teaches wherein the tractor-trailer’s pose (paragraphs 42-43 teaches wherein the x-axis distance between the tractor-trailer and the origin, i.e. dock, is calculated, using the calculated pose (see Figs. 7A-7C)). The determination is done by the guidance system as discussed in paragraph 36).
Regarding claim 13, Brennan teaches a commercial shipping asset (see system in Fig. 1-4 and 9-10) comprising:
an asset controller having a processor and a memory (see paragraphs 60-61) configured to discover and connect to at least one remote video source (Brennan teaches discovering and connecting to a remote camera in paragraph 31 using a wireless connection); 
the memory further storing instructions (see paragraphs 60-61) for causing the controller to:
determine a distance between the commercial shipping asset and at least one object based at least in part on an image analysis of a video feed from the trusted video source (paragraphs 31 and 54-55 teaches wherein the tractor-trailer’s pose (paragraphs 42-43 teaches wherein the x-axis distance between the tractor-trailer and the origin, i.e. dock, is calculated, using the calculated pose (see Figs. 7A-7C)); and
respond to the determined distance (paragraphs 31 and 54-55 teaches wherein the tractor-trailer’s pose (see Figs. 7A-7C) is used to number information/commands to the vehicle including commands for a driver, a semi-autonomous driver assistance system, or to a completely autonomous driving system).
While Brennan teaches connecting to a remote camera in paragraph 36, does not explicitly recite the manner in which it identifies the at least one trusted video source, and therefore fails to teach, however, Kashef teaches the claimed:
by receiving a master asset identifier from at least one video source (paragraph 50-51 teaches receiving “information identifying the target device 120. Such information may include, but is not limited to, a device identifier (e.g. a unique device identifier”), accessing a dynamic information discovery protocol, identifying the at least one video source within the dynamic information discovery protocol using the master asset identifier (paragraphs 51-52 teaches wherein using the identifying data sent from the target device 120 to the source device is used to identify the target device. The identifying data is sent via a discovery message), and determining that the at least one video source is at least one trusted video source in response to identifying the at least one video source in the dynamic information discovery protocol (paragraphs 51-52 teaches wherein using the information sent from the target device 120 to the source device 110, the target device’s attributes and capabilities are determined during the discovery phase (transmitted in the discovery message). When determined to be connected and usable for its intended capabilities, the source device 110 transmits configuration data to the target device 120. The determination that it is trustworthy is made in the authentication process discussed in paragraph 62).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kashef into the system of Brennan such that Brennan utilizes the ability to verify the identify and determining that a camera is trusted because such an incorporation allows for the benefit of automatically establishing communication between connected devices (Kashef: paragraphs 10-12).
Regarding claim 14, Brennan teaches the claimed wherein the remote video source is a component of the commercial shipping asset and is configured to provide a fixed field of view (Fig. 1-4: camera is in a fixed location above the tractor trailer).
Regarding claim 15, Brennan teaches the claimed wherein the remote video source is a distinct asset from the commercial shipping asset (Figs. 1-4), and Kashef teaches the claimed wherein both the commercial shipping asset and the remote video source are within a dynamic information discovery protocol environment (paragraph 8 teaches a proprietary/wireless protocol that requires discovery, identification and then connection, such, WiFi, Bluetooth, etc.). The prior motivation as discussed above is incorporated herein.
	Regarding claim 16, Brennan teaches the claimed wherein the asset controller includes at least one of an automated docking system and a semi-automated docking assist system, and wherein the controller is configured to adjust operations of the one of the automated docking system and the semi-automated docking assist system in response to the determined distance (paragraphs 31 and 54-55 teaches wherein the tractor-trailer’s pose (see Figs. 7A-7C) is used to number information/commands to the vehicle including commands for a driver, a semi-autonomous driver assistance system, or to a completely autonomous driving system).
Regarding claim 17, Brennan teaches the claimed wherein the asset controller further includes an image analysis tool configured to identify the at least one object in the video feed without the utilization of historical positioning (paragraphs 42-43 teaches wherein the x-axis distance between the tractor-trailer and the origin, i.e. dock, is calculated, using the calculated pose (see Figs. 7A-7C). The pose estimation happens on the fly and does not rely on historical positioning information).
Regarding claim 20, Kashef teaches the claimed wherein the master asset identifier defines metadata of the at least one video source including a manifest of data elements that the at least one video source has available, and including a descriptor of the source from which each data element is derived (paragraphs 50-53 teaches that the source device 110 receives “data (e.g. a code) identifying the one or more of the target device’s attributes, including, without limitation, the target device’s type”. The attributes capabilities includes description of type of content that the device can capture, reproduce, etc. thereby meeting the descriptor of the source of what type of data and what capabilities the target device has). The prior motivation as discussed above is incorporated herein.
Regarding claim 22, Kashef teaches the claimed wherein the master asset identifier is actively transmitted from a controller of the at least one video source (paragraph 54 teaches actively transmitted from the target device to other devices nearby). The prior motivation as discussed above is incorporated herein.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Brennan et al. (US 2018/0127027) in view of Kashef et al. (US 2015/0382198) and further in view of Gali et al. (US 20190064831).
Regarding claim 3, Brennan and Kashef teaches a remote camera from the shipping asset as discussed in claim 1 above, however fails to teach, but Gali teaches the claimed wherein identifying at least one trusted video source remote from the commercial shipping asset includes deploying a remote video source from the commercial shipping asset (paragraph 42 teaches wherein the remote video source is deployed from the park/dock on the vehicle itself).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Gali into the proposed combination of Brennan and Kashef because said incorporation allows for the benefit of improving the user experience by helping the vehicle with parking wherever needed (paragraphs 4-5).
Regarding claim 4, in the proposed combination of Brennan, Kashef and Gali above, Gali teaches the claimed wherein the remote video source includes at least one of an automated drone and a fixed position remote camera (paragraph 42).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Brennan et al. (US 2018/0127027) in view of Kashef et al. (US 2015/0382198) and further in view of Mohammadiha et al. (US 202/0004255).
Regarding claims 8 and 18, Brennan teaches the claimed imaging system as discussed in claims 1 and 13 above, however fails to, but Mohammadiha teaches the claimed wherein the image analysis tool includes a convolutional neural network analysis of the image feed (paragraph 7 teaches that in the prior art it is well known to use a convolutional neural network to assist in the control of autonomous vehicles).
It would have been obvious to one of ordinary skill in the art at the time of the filling of the application to incorporate the teachings of Mohammadiha into the proposed combination of Brennan and Kashef because said incorporation allows for the benefit of improving the safety of the autonomous road vehicle by learning internal representations of an area (Mohammadiha: paragraph 7).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Brennan et al. (US 2018/0127027) in view of Kashef et al. (US 2015/0382198) and further in view of Lee et al. (US 9,944,317).
Regarding claims 9 and 19, Brennan (in the proposed combination with Kashef) fails to teach the claimed, however, Lee teaches the claimed wherein the image analysis tool omits classification of detected objects (Figs. 15-18B, steps 1515, 1520, 1525, 1530 and 1535 teaches discarding (omitting) certain classes of objects under a certain height).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Lee into the proposed combination with Brennan and Kashef because said incorporation allows for the benefit of improving the guidance by reducing the number of changes necessary (col. 3, lines 1-17).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Brennan et al. (US 2018/0127027) in view of Kashef et al. (US 2015/0382198) and further in view of Gao et al. (US 20160063507).
Regarding claim 21, the proposed combination of Brennan and Kashef each teaches a device attempting to connect to another device at a particular location, and while automatic connection methods are thoroughly discussed between Brennan and Kashef, both fail to teach the generic concept of putting a QR code or a machine-readable code to allow the device’s information to be obtained. Therefore, while Brennan and Kashef fails to teach, Gao teaches the claimed wherein the master asset identifier comprises a computer readable plaque including a universal resource locator (URL) where a full master asset identifier of the at least one video source is available (paragraph 72 teaches wherein a QR code or an NFC tag on a device is used to allow another device to access a URL to obtain the device’s product information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Gao into the proposed combination of Brennan and Kashef such that the transmitted information can also be accessed by scanning the plaque/QR code because said incorporation allows for the benefit of improving the overall system by providing a means for a backup method of connecting devices that sometime might not connect automatically.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481